Exhibit 10.1

 

PONIARD PHARMACEUTICALS, INC.
MANAGEMENT INCENTIVE PLAN
(effective as of January 1, 2009; amended as of February 17, 2010)

 

 

SECTION 1 - INTRODUCTION

 

Plan Objectives

 

The Poniard Pharmaceuticals, Inc. Management Incentive Plan (the “Plan”) is a
cash bonus plan.  The purpose of the Plan is to focus executive management on
the achievement of key corporate goals of Poniard Pharmaceuticals, Inc. (the
“Company”) and to provide incentive awards for the achievement of such goals.

 

Effective Date

 

The Plan is effective for the Plan Year beginning January 1, 2009 and ending
December 31, 2009.  A new Plan Year will commence on January 1 of each year
thereafter, unless the Board and the Compensation Committee determine otherwise.

 

SECTION 2 - DEFINITIONS

 

Unless defined elsewhere in the Plan, certain capitalized terms used in the Plan
have the following definitions:

 

(a)                                  “Board” means the Board of Directors of the
Company.

 

(b)                                 “Compensation Committee” means the
Compensation Committee of the Company’s Board.

 

(c)                                  “Participants” means executives management
of the Company, including classes thereof designated by title or position, who
are eligible to participate in the Plan as set forth in Section 4 of the Plan.

 

(d)                                 “Plan Year” means the twelve-month period
coinciding with the Company’s annual fiscal year.

 

SECTION 3 - PLAN ADMINISTRATOR

 

Subject to the terms of the Plan, the Compensation Committee shall administer
the Plan and, with input from the Board, shall (i) determine the corporate goals
applicable to a Plan Year, including the relative weighting assigned to each
such goal, and (ii) approve incentive payout amounts for a Plan Year.  Except as
otherwise provided in the Plan, the Compensation Committee is authorized to make
all other determinations under the Plan and to interpret and administer the
Plan.  Any determinations of the Compensation Committee shall be final,
conclusive and binding on Participants.

 

--------------------------------------------------------------------------------


 

SECTION 4 — INCENTIVE AWARDS

 

Corporate Goals and Maximum Payment Amounts

 

Each Participant shall be eligible to receive a maximum payout for achievement
of corporate goals for a Plan Year equal to the following percentage of annual
base salary (as in effect at the end of the applicable Plan Year), which
percentage shall be multiplied by 1.5 for the 2010 Plan Year:

 

Title

 

Percentage of Annual Base
Salary

 

 

 

 

 

CEO

 

50%

 

 

 

 

 

President & COO

 

35%

 

 

 

 

 

Other Executives (CFO, CMO, Senior Vice President, Vice President)

 

20-30%, as designated in each case by the Compensation Committee

 

 

The Compensation Committee may adjust the foregoing percentage amounts for
Participants, in its sole discretion. If all corporate goals are achieved for a
Plan Years, Participants are eligible to receive 100% of their maximum payout
amounts and, in the event of extraordinary achievement of goals, amounts in
excess of 100% of the maximum payout amounts.  If one or more goals are
partially achieved for a Plan Year, partial credit may be given with respect to
such goals.  In assessing achievement of corporate goals and related payouts,
the Compensation Committee shall have the discretion to take into account
additional corporate accomplishments for the applicable Plan Year.  Furthermore,
the Compensation Committee, with input from the Board, may, during a Plan Year,
make adjustments to the corporate goals established for that Plan Year or to the
amounts otherwise payable with respect to a Plan Year as the result of
extraordinary, unforeseen or other conditions that either positively or
negatively affect the Company’s performance.  The Compensation Committee may
determine that no payments shall be made under the Plan for a Plan Year if, in
its sole discretion, the overall performance of the Company does not warrant the
payment of incentive awards.

 

In addition, the Compensation Committee may determine for a Plan Year to include
achievement of individual goals in the determination of payout amounts under the
Plan.

 

Incentive Award Payments

 

Unless specifically provided otherwise in a written agreement between the
Company and a Participant, a Participant must be employed by the Company during
an entire Plan Year to be eligible for a payment under the Plan for such Plan
Year.  Notwithstanding the foregoing, individuals who become Participants during
a Plan Year may receive pro-rated incentive awards.

 

2

--------------------------------------------------------------------------------


 

Participants who remain employed through an applicable Plan Year (or until the
end of a Plan Year in the event of a pro-rated incentive award) will be eligible
to receive an incentive payment under the Plan, even if the Participant is not
employed by the Company on the date the payment is made.

 

Payment of incentive amounts under the Plan shall be made as soon as practicable
after the end of the applicable Plan Year, provided that such payment shall be
made not later than the 15th day of the third calendar month of the calendar
year following the end of the applicable Plan Year.

 

SECTION 5 -GENERAL

 

No Trust or Fund

 

The Plan shall be unfunded.  All amounts payable under the Plan shall be paid
from the general assets of the Company.  Nothing in the Plan shall require the
Company to segregate any monies or other property, or to create any trusts, or
to make any special deposits for any amounts payable to any Participant, and no
Participant shall have any rights that are greater than those of a general
unsecured creditor of the Company.

 

Plan Amendment or Termination

 

The Compensation Committee reserves the right to unilaterally amend, revoke, or
terminate this Plan or any portion of it, at any time, for any reason
whatsoever, with or without cause or advance notice.

 

Right of Employment

 

Nothing in this Agreement alters the “at will” nature of each Participant’s
employment.  A Participant or the Company may terminate a Participant’s
employment relationship for any reason or for no reason, with or without cause
or advance notice.  Furthermore, the Company has no obligation for uniformity of
treatment of Participants under the Plan.

 

Tax Withholding

 

The Company shall have the right to deduct from all payments under this Plan any
federal or state taxes or other payroll withholdings required by law to be
withheld with respect to such payments.

 

Section 409A of the Internal Revenue Code

 

The Company intends that the Plan and the payments and other benefits provided
hereunder be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, the regulations issued thereunder and any
applicable guidance (together, “Code Section 409A”) though the Company makes no
representations or warranties to Participants with respect to any tax, economic
or legal consequences of the Plan or any payments or other benefits provided
hereunder.  To the extent Code Section 409A is applicable to the Plan (and such
payments and benefits), the parties intend that the Plan (and such payments and
benefits) comply

 

3

--------------------------------------------------------------------------------


 

with the deferral, payout and other limitations and restrictions imposed under
Code Section 409A.  In addition, if a Participant is a “specified employee,”
within the meaning of Code Section 409A, then to the extent necessary to avoid
subjecting the Participant to the imposition of any additional tax under Code
Section 409A, amounts that would otherwise be payable under the Plan during the
six month period immediately following a Participant’s “separation from
service,” as defined under Code Section 409A, shall not be paid to the
Participant during such period, but shall be accumulated and paid to the
Participant in a lump sum on the first business day after the earlier of the
date that is six months following his or her separation from service or his or
her death.  Notwithstanding any other provision of the Plan to the contrary, the
Plan shall be interpreted, operated and administered in a manner consistent with
such intentions.  In accordance with the foregoing, the Plan shall be deemed to
be amended, and any deferrals and distributions hereunder shall be deemed to be
modified, to the extent permitted by and necessary to comply with Code
Section 409A and to avoid or mitigate the imposition of additional taxes under
Code Section 409A.

 

4

--------------------------------------------------------------------------------